Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
The present application is being examined as a continuation application of U.S. Patent Application 16460026 (now US Pat. 10720482) and a continuation-in-part of U.S. Patent Application 14/602,909 (filed on January 22, 2015) which claims priority from Japanese application JP 2014-012823 (filed on January 27, 2014).
Now pending in this application are claims 1-17.

Specification
The specification submitted 6/18/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 6/18/2020 have been accepted by the examiner.


	
Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including the oxide semiconductor layer of each of the pixels has a first plane region, a second plane region, and a third plane region, the first plane region of the oxide semiconductor layer is a first channel region of the first transistor, the second plane region of the oxide semiconductor layer is a second gate electrode of the second transistor, the third plane region of the oxide semiconductor layer is a first capacitor electrode of the capacitor.

Regarding Claim 4, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including each of the pixels has a first plane region, a second plane region, and the third plane region, the first oxide semiconductor layer includes a portion overlapping the first plane region and being a first channel region of the first transistor, the second insulation layer includes a portion overlapping the first plane region and being a first gate insulation film of the first transistor, the first metal electrode overlapping the first plane region is a first gate electrode of the first transistor, the second oxide semiconductor layer includes a portion overlapping the second plane region and being a second gate electrode of the second transistor, the first insulation layer includes a portion overlapping the second plane region and being a second gate insulation film of the second transistor, the first poly crystalline silicon layer includes a portion overlapping the second plane region and being a second channel region of the second transistor, the second metal electrode includes a portion overlapping the third plane region and being a first capacitor electrode of the capacitor, the first insulation layer 

Regarding Claim 11, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including the first and second poly crystalline silicon layers are located at a same layer, the first insulation layer is on the first poly crystalline silicon layer and the second poly crystalline silicon layer, the first gate electrode portion and the second channel portion are on the first insulation layer, the second insulation layer is on the first gate electrode portion and the second channel portion, the first metal electrode is on the second insulation layer, the third insulation layer is on the first metal electrode, the second metal electrode is on the third insulation layer, the pixel electrode is above the second metal electrode, and the second metal electrode overlaps the first poly crystalline silicon layer and the second channel portion.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US # 20150055051 (Osawa)
US # 20130120338 (Kubota)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899